Thomas, J.
The ruling of the presiding judge is sustained by the decision of this court in Foot v. Knowles, 4 Met. 386. Upon an examination of that case, and the authorities upon, which it rests, we are satisfied it was rightly decided.
It is suggested by the learned counsel for the plaintiffs, that the St. of March 2d, 1829, was not in the mind of the court when Foot v. Knowles was determined. But in looking at that statute, it seems to us to be limited to the pension laws in force at the time of its passage. Before the act of June 19th, 1840, the right to this money had become fixed. The act is also in terms prospective only.

Exceptions overruled.